Citation Nr: 0117190	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to February 11, 
1998, for a total rating based on individual unemployability.  

2.  Entitlement to basic eligibility for Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35 on behalf 
of the veteran's child. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Juan, Puerto 
Rico, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In April 1998, the veteran submitted a notice of disagreement 
with the evaluations of his service connected anxiety 
disorder, coronary artery disease, diabetes mellitus, and 
bronchial asthma, as well as the denials of entitlement to 
service connection for a kidney disability as secondary to 
his service connected diabetes, and entitlement to a total 
rating based on unemployability.  After the receipt of a 
notice of disagreement later that same month, a statement of 
the case for these issues was mailed to the veteran in 
October 1998, and he submitted a substantive appeal in 
November 1998.  However, following the grant of entitlement 
to a total rating based on individual unemployability in 
April 1999, the veteran submitted a withdrawal of his appeals 
in April 1999.  Therefore, these issues will not be 
considered by the Board. 


FINDINGS OF FACT

1.  The veteran's claim for a total rating based on 
individual unemployability due to service connected 
disabilities was received on February 11, 1998. 

2.  It is factually ascertainable that an increase in 
disability had occurred as of February 11, 1997, and that the 
veteran met the criteria for entitlement to a total rating 
based on individual unemployability at that time.  

3.  The veteran's total impairment is reasonably certain to 
continue throughout his life, and the probability of 
permanent improvement under treatment is remote.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 11, 1997, 
for a total rating based on individual unemployability have 
been met.  38 C.F.R. § 3.400(h),(o)(2) (2000).  

2.  The criteria for basic eligibility for Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35 on behalf 
of the veteran's child have been met.  38 U.S.C.A. §§ 3500, 
3501 (West 1991); 38 C.F.R. §§ 3.327(b)(2)(iii), 3.340(b) 
3.807(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The veteran contends that he is entitled to a total rating 
based on individual unemployability prior to February 11, 
1998.  He believes that he is entitled to a total rating from 
July 1996, when he was forced to retire from his job.  

A review of the record indicates that a September 1997 rating 
decision assigned a 100 percent evaluation for the veteran's 
service connected status post coronary artery bypass, 
effective from August 18, 1996, to September 30, 1997.  
Afterwards, the evaluation for this disability was reduced to 
30 percent, effective from October 1, 1997.  This had the 
effect of reducing the combined evaluation for all the 
veteran's service connected disabilities to 80 percent, also 
effective from October 1, 1997.  Subsequently, the veteran 
submitted a claim for a total rating based on individual 
unemployability.  The claim was signed September 1997, but 
was not date stamped as received by the RO until February 11, 
1998.  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In an April 1998 rating decision, the veteran's service 
connected disabilities were noted to include a coronary 
artery bypass, evaluated as 30 percent disabling; bronchial 
asthma, evaluated as 30 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; lumbosacral strain, 
evaluated as 20 percent disabling; irritable colon syndrome 
with gastritis, evaluated as 10 percent disabling; a sinus 
disability with headaches, evaluated as 10 percent disabling; 
and a skin condition, the residuals of a fracture of the 
fifth metacarpal of the right hand, and an anxiety disorder, 
each evaluated as zero percent disabling.  The veteran's 
service connected combined evaluation was 80 percent.  This 
rating decision denied entitlement to increased ratings for 
the veteran's service connected bronchial asthma, coronary 
artery bypass, diabetes mellitus, and anxiety disorder.  In 
addition, entitlement to a total rating based on individual 
unemployability due to service connected disabilities was 
also denied.  The reason for the denial was that the veteran 
had not been found unable to secure or follow a substantially 
gainful occupation as a result of his service connected 
disabilities.  

After the April 1998 rating decision was issued and the 
notice of disagreement received that same month, the RO 
promulgated an additional rating decision in April 1999.  
This rating decision increased the evaluation for the 
veteran's diabetes mellitus from 20 percent to 40 percent, 
effective from October 1996.  In addition, entitlement to a 
total rating based on individual unemployability was also 
granted.  The rating decision stated that the increased 
evaluation for diabetes mellitus was based on a revision of 
the April 1998 rating decision under the provisions of 
38 C.F.R. § 3.105(b).  This regulation provides that whenever 
an adjudicative agency is of the opinion that a revision or 
an amendment of a previous decision is warranted, if a 
difference of opinion is involved rather than a clear and 
unmistakable error, the proposed revision will be recommended 
to the Central Office.  See 38 C.F.R. § 3.105(b).  The rating 
decision further stated that as the evaluation for the 
veteran's diabetes mellitus had been increased to 40 percent, 
he now met the schedular requirements of 38 C.F.R. § 4.16(a).  
When the evidence that the veteran had not worked since July 
1996 was considered, the rating decision determined that the 
veteran was entitled to a total rating based on individual 
unemployability.  The effective date was determined to be the 
date of the receipt of the claim for a total rating, which 
was February 11, 1998.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date of an increase in disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  For awards based on a revision of a 
decision due to a difference of opinion, for a decision not 
final prior to receipt of the application for reconsideration 
or to reopen, or prior to reconsideration on the initiative 
of the VA, the effective date is the date the benefits would 
have been payable if the former decision had been favorable.  
38 C.F.R. § 3.400(h).  

The provisions of 38 C.F.R. § 3.400(o)(2) indicate that an 
increase in compensation may be paid for up to one year prior 
to the receipt of the claim for an increase if the facts show 
that the increase had occurred within that year.  The 
veteran's claim for a total rating was received on February 
11, 1998.  This makes him potentially entitled to a total 
rating effective no earlier than February 11, 1997, if the 
facts show that he was entitled to it at that time.  However, 
as a practical matter, the Board notes that the veteran was 
in receipt of a 100 percent evaluation for his coronary 
bypass from August 1996 through September 1997.  Therefore, 
the period actually at issue is the little over four months 
from when the veteran's combined evaluation was decreased to 
80 percent on October 1, 1997, until entitlement to a total 
rating was established from February 11, 1998.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to a 
total rating based on individual unemployability from 
February 11, 1997, is warranted.  There were two factors that 
the April 1999 rating decision relied upon to establish 
entitlement to a total rating based on individual 
unemployability from the date of receipt of the veteran's 
claim on February 11, 1998.  First, the revision of the April 
1998 rating decision that established a 40 percent evaluation 
for the veteran's diabetes mellitus from October 1996 enabled 
the veteran to meet the schedular requirements for a total 
rating under 38 C.F.R. § 4.16(a).  Second, the evidence 
demonstrated that the veteran had been unemployed since July 
1996, just prior to his coronary bypass surgery.  However, 
the Board notes that these factors were not only present at 
the time the veteran's claim was received on February 11, 
1998, they were also present one year earlier.  After the 
revision of the April 1998 rating decision, the veteran not 
only met the schedular requirements for a total rating in 
February 1998; he met them in February 1997 as well.  And, as 
noted above, he had been unemployed since July 1996.  
Therefore, it is factually ascertainable that an increase in 
disability had occurred at that time, and, as the claim was 
received within one year from such date, on February 11, 
1998, the proper effective date for the veteran's total 
rating based on individual unemployability is February 11, 
1997. 

Chapter 35

The veteran contends that his daughter is basically eligible 
to receive Chapter 35 education benefits.  He notes that his 
disability is total, and he argues that due to the nature of 
his disabilities, it should be considered permanent as well.  

As an initial matter, the Board observes that during the 
pendency of this appeal, effective June 3, 1999, substantive 
changes were made to the criteria for establishing commencing 
dates of an award of chapter 35 educational assistance 
benefits.  However, in view of the fact that this appeal 
involves basic eligibility to Chapter 35 benefits rather than 
the effective date of such benefit, that amendment does not 
affect the outcome of this veteran's claim. 

Furthermore, the Board notes that at the time the initial VA 
Form 21-674C, Request for Approval of School Attendance, was 
received on June 7, 1999, the child for which the veteran 
seeks Chapter 35 educational benefits was not yet 18.  
Therefore, the veteran was listed as the appellant for this 
issue.  However, the request for approval further indicates 
that the veteran's child was born on August [redacted], 1999, so that 
she has now reached majority status.  For the purposes of 
this appeal and in view of the decision herein, the Board 
will continue to review the claim with the veteran listed as 
the appellant. 

In general, basic eligibility for Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code for the child, spouse, or surviving spouse of a 
veteran exists if the veteran: (1) Was discharged from 
service under conditions other than dishonorable, or died in 
service; and (2) Has a permanent total service-connected 
disability; or (3) A permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) Died as a result of a service-connected 
disability; or (if a serviceperson) (5) Is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile  
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500 and 3501 
(West 1991); 38 C.F.R. § 3.807(a) (2000).

The record indicates that the veteran was discharged from 
service under conditions other than dishonorable, and that he 
is still living.  Therefore, basic eligibility may only be 
established under 38 C.F.R. § 3.807(a)(2).  

As noted above, a total rating based on individual 
unemployability due to service connected disabilities has 
been established.  Therefore, the sole question that must be 
answered is whether or not the veteran's total disability may 
be considered permanent.  

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b) (2000).  Diseases and injuries 
of long standing which are actually totally incapacitating 
will be regarded as permanently and totally disabling when 
the probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.327(b)(2)(iii) (2000). 

The veteran's service connected disabilities include diabetes 
mellitus, insulin dependent with peripheral vascular 
insufficiency and diabetic retinopathy, evaluated as 40 
percent disabling; the residuals of a coronary artery bypass 
with high blood pressure, evaluated as 30 percent disabling; 
bronchial asthma, evaluated as 30 percent disabling; 
lumbosacral strain, evaluated as 20 percent disabling; 
irritable colon syndrome with gastritis, evaluated as 10 
percent disabling; a sinus disability with headaches, 
evaluated as 10 percent disabling; and a skin condition, the 
residuals of a fracture of the fifth metacarpal of the right 
hand, and an anxiety disorder, each evaluated as zero percent 
disabling.  

After careful consideration of the veteran's contentions and 
the evidence of record, the Board finds that the veteran's 
disabilities are reasonably certain to continue throughout 
his life.  The veteran's two highest evaluated disabilities 
are insulin dependent diabetes mellitus with peripheral 
vascular insufficiency and diabetic retinopathy, and the 
residuals of a coronary artery bypass with high blood 
pressure.  The Board notes that these two disabilities by 
their very nature are unlikely to improve significantly 
during the veteran's lifetime.  The diabetes mellitus only 
recently worsened to such a degree that an increased rating 
was warranted.  The Board further notes that the RO has not 
scheduled the veteran for any future examinations of his 
disabilities, which in itself is a recognition that they are 
unlikely to undergo significant improvement.  Therefore, as 
the veteran has a total disability, and as it may be 
considered permanent, his daughter is basically eligible for 
Chapter 35 educational assistance.  



ORDER

Entitlement to an effective date of February 11, 1997, for a 
total rating based on individual unemployability is granted. 

Entitlement to basic eligibility for Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35 on behalf of the 
veteran's child is granted. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

